Argued March 4, 1929.
Defendant was convicted before the magistrate of vagrancy under the Act of Assembly of May 8, 1876, P.L. 154. The court of quarter sessions allowed an appeal, heard the case and entered an order affirming the judgment. An order which merely affirms the judgment of the magistrate will be reversed: Com. v. Congdon, 74 Pa. Super. 286; Com. v. Bickel, 78 Pa. Super. 348; Com. v. Oliver, 77 Pa. Super. 580.
Now, March 5, 1929, the record is remitted in order that the proper judgment may be entered.
A similar order is directed to be entered in No. 29, February T., 1929.